     Case 2:19-cv-00692-JVS-JEM Document 51 Filed 01/07/21 Page 1 of 1 Page ID #:1206



1

2
                                                                  JS-6
3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )
11     DONNELL SHELL,                              )    Case No. CV 19-0692-JVS (JEM)
                                                   )
12                         Petitioner,             )
                                                   )    JUDGMENT
13                  v.                             )
                                                   )
14     CRAIG KOENIG,                               )
                                                   )
15                         Respondent.             )
                                                   )
16

17           In accordance with the Order Accepting Findings and Recommendations of United
18     States Magistrate Judge filed concurrently herewith,
19           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21

22

23     DATED: January 7, 2021
                                                              JAMES V. SELNA
24                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28
